Case 1:19-cv-00328-TMT-MEH Document 90 Filed 02/18/21 USDC Colorado Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                 COLORADO

     Michael Abbondanza,
     Tavin Foods, Inc.
                     Plaintiffs,

     v.

     Jason Weiss,
     Weiss Law Group, PC,
     Brett Huff,
     Richard Leslie,
     Huff and Leslie, LLP,
     Peter Leiner,
     Giovania Paloni,
                     Defendants.

              PLAINTIFFS’ REQUEST FOR ENTRY OF DEFAULT AGAINST
                         DEFENDANT GIOVANNIA PALONI



          Come now Plaintiffs, through their undersigned counsel, and hereby request the Clerk to

 enter a default against Defendant Giovannia Paloni on the basis that the record in this case

 demonstrates that there has been a failure to plead or otherwise defend as provided by Rule 55(a)

 of the Federal Rules of Civil Procedure.

          RESPECTFULLY submitted this 14th day of February, 2021.



                                                 LAW OFFICES OF COURTENAY PATTERSON
                                                 /s/ Courtenay Patterson
                                                 Courtenay Patterson, Esq., CO Bar No. 49215
                                                 Law Offices of Courtenay Patterson
                                                 1716 N. Main St., Suite A #331
                                                 Longmont, CO 80501
                                                 Email: courtenay.patterson@gmail.com
                                                 Telephone: (720) 222-9551
                                                 Attorney for Plaintiffs

                                                   1
Case 1:19-cv-00328-TMT-MEH Document 90 Filed 02/18/21 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 14th day of February, 2021, I electronically filed the
 foregoing Request for Entry of Default against Defendant Giovannia Paloni with the Clerk of
 Court using the CM/ECF service, which provided electronic service to the following:


         Michael Hutchinson
         Treece, Alfrey, Musat, P.C.
         633 17th Street, Suite 2200
         Denver, CO 80202
         (303) 292-2700
         hutch@tamlegal.com


         Joel Rothman
         SRIPLAW
         21301 Powerline Road
         Suite 100
         Boca Raton, FL 33433
         (561) 404-4350
         Attorney for Defendants Weiss, Weiss Law Group, and Leiner


         Franz Hardy, Esq.
         Maral J. Shoaei, Esq.
         GORDON REES SCULLY MANSUKHANI, LLP
         555 Seventeenth Street, Suite 3400
         Denver, Colorado 80202
         Telephone: (303) 534-5160
         fhardy@grsm.com
         mshaoei@grsm.com
         Attorneys for Defendants Brett Huff, Richard Leslie, and Huff and Leslie, LLP




                                              /s/ Courtenay Patterson


                                              Law Offices of Courtenay Patterson
                                              1716 N. Main St., Suite A #331
                                              Longmont, CO 80501




                                                 2
